   Case: 3:17-cr-00071-WHR Doc #: 58 Filed: 10/03/18 Page: 1 of 4 PAGEID #: 323



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON


     UNITED STATES OF AMERICA,                   :   CASE NO. 3:17-CR-71-WHR
                                                 :
                        Plaintiff,               :   UNITED STATES’ RESPONSE TO PRO
                                                 :   SE MOTIONS (1) FOR ORDER TO
         v.                                      :   PRODUCE GRAND JURY
                                                 :   TRANSCRIPTS/PRE-TRIAL
     LAITH WALEED ALEBBINI,                      :   CONFERENCE TO EXAMINE
                                                 :   EVIDENCE, AND (2) TO DISMISS
                        Defendant.               :
                                                 :


       The United States submits this response to the defendant’s pro se motions (R. 40 and R.

44), in an abundance of caution and to make clear that it does not concur with or acquiesce to the

claims made in the motions, and that a more extensive response is not being provided due to the

record already made on the motions, namely, that because defendant’s counsel has elected, after

considering the motions and exercising his professional judgment, not to adopt them, the Court

will not be considering them. The two pro se motions should, as a result, be denied, or

alternatively, dismissed or stricken.

       On July 3, 2018, the defendant filed a pro se Motion for an Order to Produce Grand Jury

Transcripts/Pre-Trial Conference to Examine Evidence. (R. 40, Pro Se Motion.) On August 21,

2018, the defendant filed another pro se motion—a motion to dismiss. (R. 44, Pro Se Motion to

Dismiss.) On August 23, 2018, the defendant, this time through counsel, filed six pretrial

motions seeking various forms of relief. (R. 48-53, Motions.) On August 30, 2018, the

defendant through counsel filed an unopposed motion to continue the trial date. (R. 54, Motion

to Continue.)
   Case: 3:17-cr-00071-WHR Doc #: 58 Filed: 10/03/18 Page: 2 of 4 PAGEID #: 324



       On September 6, 2018, the Court held a telephonic conference relating to various matters,

including the defendant’s motion to continue the trial date. The Court granted the motion to

continue, made findings relating to the Speedy Trial Act, and encouraged the parties to meet and

confer on the six pending motions filed by the defendant’s counsel. Following the status

conference, the parties met and conferred and resolved all pending motions filed by defense

counsel. The defendant then moved to withdraw the six counsel-filed motions. (R. 57, Motion

to Withdraw.) On September 17, 2018, the Court approved the motion to withdraw the six

counsel-filed motions.

       During the same September 6, 2018 telephone conference, the Court advised defense

counsel that it would not be considering the defendant’s pro se motions unless defense counsel

adopted the motions. 1 Defense counsel informed the Court and the United States that he would


       1   The Court’s advisement stands on solid ground. The defendant is represented by
experienced and qualified counsel. Courts (both appellate and trial courts) routinely decline to
review issues raised in pro se filings when the party making the filing is represented by counsel.
See, e.g., United States v. Harper, 246 F.3d 520, 523 n.1 (6th Cir. 2001) ("[W]e decline to
address [the defendant's] new issues" raised in a pro se letter "because they were not raised by
[the defendant's] counsel."), overruled on other grounds by United States v. Leachman, 309 F.3d
377 (6th Cir. 2002); see also United States v. Morrow, 497 Fed.Appx. 583, 587 (6th Cir. 2012);
United States v. Williams, 641 F.3d 758, 770 (6th Cir. 2011); United States v. Martinez, 588 F.3d
301, 328 (6th Cir. 2009); United States v. Davis, 373 F. Supp. 2d 788, 789 (E.D. Tenn. 2005);
United States v. Clark, 250 F. Supp. 2d 856, 857 (S.D. Ohio 2002).

         The practice of declining to entertain pro se filings from represented defendants in
criminal cases flows from the principle that a defendant has a constitutional right to be
represented by counsel or to represent himself during his criminal proceedings, but not both.
United States v. Mosely, 810 F.2d 93, 97 (6th Cir. 1987), citing Faretta v. California, 422 U.S.
806 (1975); see also 28 U.S.C. § 1654 ("In all courts of the United States the parties may plead
and conduct their own cases personally or by counsel as, by the rules of such courts,
respectively, are permitted to manage and conduct causes therein.”) (Emphasis added.). In
United States v. Mosely, 810 F.2d at 97-98, the court stated: "The right to defend pro se and the
right to counsel have been aptly described as 'two faces of the same coin,' in that waiver of one
constitutes a correlative assertion of the other." (Id.) This district’s local rules governing court
filings implement these principles. See, e.g., S.D. Ohio Civ. R. 83.4 (made applicable to criminal
actions by virtue of S.D. Ohio Crim. R. 1.2 and 1.3) (“Each filing made on behalf of such parties
shall identify and be signed by the trial attorney.”); S.D. Ohio R. 83.5 (“All documents filed on
                                                 2
   Case: 3:17-cr-00071-WHR Doc #: 58 Filed: 10/03/18 Page: 3 of 4 PAGEID #: 325



not be adopting the motions. As a result, the United States has not provided a “formal,”

substantive response to the pro se motions and only submits this brief response to make clear for

the record that it does not, by the lack of a more formal, substantive response, concur with or

acquiesce to the claims made by the defendant in his pro se motions.

       The defendant’s two pro se motions should be denied, or alternatively, dismissed or

stricken.

                                              Respectfully submitted,

                                              BENJAMIN C. GLASSMAN
                                              United States Attorney

                                              s/Vipal J. Patel
                                              VIPAL J. PATEL (CA 156212)
                                              First Assistant United States Attorney
                                              DOMINICK S. GERACE (OH 0082823)
                                              Assistant United States Attorney
                                              200 West Second Street, Suite 600
                                              Dayton, Ohio 45402
                                              Office: (937) 225-2910
                                              Fax: (937) 225-2564
                                              vipal.patel@usdoj.gov
                                              dominick.s.gerace@usdoj.gov

                                              s/Justin Sher
                                              JUSTIN SHER (DC 974235)
                                              Trial Attorney
                                              National Security Division
                                              United States Department of Justice
                                              950 Pennsylvania Avenue, NW
                                              Washington, DC 20004
                                              Office: (202) 353-3909
                                              justin.sher@usdoj.gov

behalf of a party represented by counsel shall be signed by one attorney in his or her individual
name as the trial attorney referred to in S.D. Ohio Civ. R. 83.4 …”). Ultimately, the decision to
accept such filings is left to the sound discretion of the district court. See United States v.
Flowers, 428 Fed.Appx. 526, 530 (6th Cir. 2011); United States v. Mosely, 810 F.2d at 97-98.
Here, there was no reason to veer from the traditional practice of not considering pro se filings
from represented criminal defendants, particularly given that defense counsel opted not to adopt,
renew, or otherwise ratify his client’s filings. In short, the United States concurs with the
Court’s position.
                                                 3
   Case: 3:17-cr-00071-WHR Doc #: 58 Filed: 10/03/18 Page: 4 of 4 PAGEID #: 326



                                 CERTIFICATE OF SERVICE


       I hereby certify that this pleading was filed with this Court on this 3rd day of October 2018,
a process that automatically provides an electronic copy to all counsel of record.


                                              s/Vipal J. Patel
                                              VIPAL J. PATEL (CA 156212)
                                              First Assistant United States Attorney




                                                 4
